                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Laron Young,                      )
                                  )
             Plaintiff,           )         ORDER
                                  )
        vs.                       )
                                  )
Burleigh Morton Detention Center, )
et al.,                           )         Case No. 1:19-cv-039
                                  )
             Defendants.          )

       This case involves claims brought under 42 U.S.C. § 1983 by Laron Young, a pro se pretrial

detainee being housed at the Heart of America Correctional and Rehabilitation Center in Rugby,

North Dakota. In October 2019 the Clerk’s office received a partially completed subpoena duces

tecum from Young. The court construes this as a request for a subpoena duces tecum to be served

on the Burleigh Morton Detention Center (“BMDC)” and Reliance Telephone, Inc. (“Reliance”).

       Young’s subpoena request is arguably premature as the court has yet to complete its initial

review of plaintiff’s complaint as mandated by 28 U.S.C. § 1915A. Issues of timing aside, Young’s

subpoena request is problematic in at least two other respects. First, Young has not demonstrated

that there are no other means of obtaining the documents he seeks. Second and more fundamentally,

Young did not identify what documents he is seeking from BMDC and/or Reliance. Accordingly,

his request is DENIED without prejudice.

       IT IS SO ORDERED.

       Dated this 6th day of November, 2019.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
